                      Case 1:19-cv-12189-IT
                      Case 1:19-cv-12189-IT Document
                                            Document 7
                                                     3 Filed
                                                       Filed 12/26/19
                                                             10/23/19 Page
                                                                      Page 1
                                                                           1 of
                                                                             of 2
                                                                                2

                             UNITED STATES DISTRICT COURT
                                                         for the
                                       DISTRICT OF MASSACHUSETTS



                COLLEEN A GLYNN, ET AL.
                                      Plaintiff

                                         v.
                                                                       Civil Action No.: 1:19−CV−12189−IT

  MARTIN SPORTS & ENTERTAINMENT, LLC, ET
                    AL.
                                     Defendant




                                        SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) Martin Sports & Entertainment LLC
                                      c/o Registered Agents, Inc.
                                      2222 West Grand River Avenue
                                      Suite A
                                      Okemos, MI 48864


     A lawsuit has been filed against you.

    Within 21 days after service of this summons on you (not counting the day you received it) −−− or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) −−− you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:
                         Gabriel O. Dumont, Jr., Esq.
                         Dumont, Morris And Burke, PC
                         141 Tremont Street, Suite 500
                         Boston, MA 02111
     If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.




 ROBERT M. FARRELL
CLERK OF COURT

  /s/ − Sandra Burgos
Signature of Clerk or Deputy Clerk


ISSUED ON 2019−10−23 11:48:16.0, Clerk USDC DMA
Case 1:19-cv-12189-IT Document 7 Filed 12/26/19 Page 2 of 2
